  Case 1:20-cv-00518-LPS Document 16 Filed 09/02/20 Page 1 of 4 PageID #: 346




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


NATERA, INC.,

               Plaintiff/Counter-Defendant,

       V.                                                     C.A. No. 20-125-LPS

ARCHERDX, INC.,

               Defendant/Counter-Plaintiff.


AMERANTH, INC.,

               Plaintiff,

       v.                                                    C.A. No. 20-518-LPS

OLO INC.,

               Defendant.


VMWARE, INC.,

               Plaintiff/Counter-Defendant,

       V.                                                    C.A. No. 20-272-LPS

CIRBA INC. (d/b/a/ DENSIFY),

               Defendant/Counter-Plaintiff.



                                              ORDER

       WHEREAS, the Court has received numerous motions challenging whether one or more

patents asserted in the above-captioned actions seek to claim subject matter that is not eligible

for patentability (see 35 U.S.C. § 101) (hereinafter, "101 Motions");
Case 1:20-cv-00518-LPS Document 16 Filed 09/02/20 Page 2 of 4 PageID #: 347
Case 1:20-cv-00518-LPS Document 16 Filed 09/02/20 Page 3 of 4 PageID #: 348
Case 1:20-cv-00518-LPS Document 16 Filed 09/02/20 Page 4 of 4 PageID #: 349
